Case: 21-2350   Document: 46     Page: 1    Filed: 10/17/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      INTERNATIONAL BUSINESS MACHINES
               CORPORATION,
               Plaintiff-Appellant

                            v.

        ZILLOW GROUP, INC., ZILLOW, INC.,
               Defendants-Appellees
              ______________________

                       2021-2350
                 ______________________

    Appeal from the United States District Court for the
 Western District of Washington in No. 2:20-cv-00851-TSZ,
 Senior Judge Thomas S. Zilly.
                  ______________________

                Decided: October 17, 2022
                 ______________________

    GOUTAM PATNAIK, Desmarais LLP, Washington, DC,
 argued for plaintiff-appellant. Also represented by JOHN
 M. DESMARAIS, WILLIAM FINDLAY, KARIM ZEDDAM
 OUSSAYEF, New York, NY.

     KATHERINE MARIE PEASLEE, Susman Godfrey LLP, Se-
 attle, WA, argued for defendants-appellees. Also repre-
 sented by IAN B. CROSBY, DANIEL J. SHIH; SHAWN DANIEL
 BLACKBURN, Houston, TX.
                  ______________________
Case: 21-2350       Document: 46    Page: 2      Filed: 10/17/2022




 2                                    IBM   v. ZILLOW GROUP, INC.



       Before REYNA, HUGHES, and STOLL, Circuit Judges.
      Opinion for the court filed by Circuit Judge HUGHES.
     Opinion dissenting-in-part filed by Circuit Judge STOLL.
 HUGHES, Circuit Judge.
      International Business Machines Corporation sued Zil-
 low Group, Inc. and Zillow, Inc. for infringement of several
 patents related to graphical display technology. The dis-
 trict court granted Zillow’s motion for judgment on the
 pleadings, concluding that two of the asserted patents
 claimed ineligible subject matter under 35 U.S.C. § 101.
 Because we agree that the patents are directed to abstract
 ideas and lack an inventive concept, we affirm.
                                I
     IBM owns U.S. Patent No. 9,158,789, which describes
 a method for “coordinated geospatial, list-based and filter-
 based selection.” ’789 patent, at title. A user draws a shape
 on a map to select that area of the map, and the claimed
 system then filters and displays data limited to that area
 of the map. It synchronizes which elements are shown as
 “selected” on the map and its associated list. Claim 8 is rep-
 resentative:
       8. A method for coordinated geospatial and list-
       based mapping, the operations comprising:
       presenting a map display on a display device,
         wherein the map display comprises elements
         within a viewing area of the map display,
         wherein the elements comprise geospatial char-
         acteristics, wherein the elements comprise se-
         lected and unselected elements;
       presenting a list display on the display device,
         wherein the list display comprises a customiza-
         ble list comprising the elements from the map
         display;
Case: 21-2350      Document: 46     Page: 3    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                  3



       receiving a user input drawing a selection area in
         the viewing area of the map display, wherein the
         selection area is a user determined shape,
         wherein the selection area is smaller than the
         viewing area of the map display, wherein the
         viewing area comprises elements that are visible
         within the map display and are outside the se-
         lection area;
       selecting any unselected elements within the selec-
          tion area in response to the user input drawing
          the selection area and deselecting any selected
          elements outside the selection area in response
          to the user input drawing the selection area; and
       synchronizing the map display and the list display
         to concurrently update the selection and deselec-
         tion of the elements according to the user input,
         the selection and deselection occurring on both
         the map display and the list display.
 ’789 patent at 9:49–10:8. Figure 5 of the patent depicts an
 embodiment of claim 8:




 ’789 patent, Fig. 5.
     IBM also owns U.S. Patent No. 7,187,389, which de-
 scribes methods of displaying layered data on a spatially
 oriented display (like a map), based on nonspatial display
Case: 21-2350    Document: 46      Page: 4     Filed: 10/17/2022




 4                                  IBM   v. ZILLOW GROUP, INC.



 attributes (like visual characteristics—color hues, line pat-
 terns, shapes, etc.). ’389 patent at 6:5–10. Essentially, the
 ’389 patent claims a method of displaying objects in visu-
 ally distinct layers. Objects in layers of interest can be
 brought to and emphasized at the top of the display while
 other layers are deemphasized. Claim 1 is representative:
     1. A method of displaying layered data, said
     method comprising:
     selecting one or more objects to be displayed in a
        plurality of layers;
     identifying a plurality of non-spatially distinguish-
       able display attributes, wherein one or more of
       the non-spatially distinguishable display attrib-
       utes corresponds to each of the layers;
     matching each of the objects to one of the layers;
     applying the non-spatially distinguishable display
       attributes corresponding to the layer for each of
       the matched objects;
     determining a layer order for the plurality of lay-
       ers, wherein the layer order determines a dis-
       play emphasis corresponding to the objects from
       the plurality of objects in the corresponding lay-
       ers; and
     displaying the objects with the applied non-spa-
        tially distinguishable display attributes based
        upon the determination, wherein the objects in a
        first layer from the plurality of layers are visu-
        ally distinguished from the objects in the other
        plurality of layers based upon the non-spatially
        distinguishable display attributes of the first
        layer.
 ’389 patent at 9:12–34. Dependent claim 2 adds method
 steps for rearranging layers and rematching objects in lay-
 ers based on a user request. Id. at 9:35–44.
Case: 21-2350      Document: 46      Page: 5     Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                    5



     IBM’s expert illustrated how the display attributes of
 color and opacity can be used to emphasize different layers
 in a data set. Darkly colored “A” objects are emphasized on
 the left and lightly colored “D” objects are emphasized on
 the right:




 J.A. 20–21.
     IBM filed this patent infringement suit against Zillow
 in 2019, alleging that Zillow infringed seven of IBM’s pa-
 tents. Zillow filed a motion for judgment on the pleadings,
 arguing that the claims of four of IBM’s asserted patents
 were patent ineligible under § 101. The district court
 granted Zillow’s motion as to both the ’389 and ’789 pa-
 tents, concluding that both were “directed to abstract ideas,
 contain[] no inventive concept, and fail[] to recite patenta-
 ble subject matter.” Int’l Bus. Machs. Corp. v. Zillow Grp.,
 Inc., 549 F. Supp. 3d 1247, 1264, 1268 (W.D. Wash. 2021)
 (Decision). IBM appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
                                II
      We review the grant of a Rule 12 motion under the law
 of the regional circuit. Cellspin Soft, Inc. v. Fitbit, Inc., 927
 F.3d 1306, 1314 (Fed. Cir. 2019). The Ninth Circuit reviews
 motions granted under Rule 12(c) de novo. Id. (citing
 Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir.
 2012)). Under this standard, “we determine whether the
 facts alleged in the complaint, taken as true, entitle the
Case: 21-2350     Document: 46      Page: 6     Filed: 10/17/2022




 6                                   IBM   v. ZILLOW GROUP, INC.



 plaintiff to a legal remedy.” Cellspin, 927 F.3d at 1314 (in-
 ternal quotation omitted). A district court’s determination
 of patent eligibility under § 101 is a question of law that we
 review de novo, applying Federal Circuit law, though the
 inquiry may contain underlying issues of fact. Berkheimer
 v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). When con-
 sidering eligibility under a Rule 12 motion, we take the
 facts alleged in the complaint as true. Cellspin, 927 F.3d at
 1314.
      Section 101 provides that a patent may be obtained for
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. This provision contains an im-
 plicit exception: “Laws of nature, natural phenomena, and
 abstract ideas are not patentable.” Ass’n for Molecular Pa-
 thology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)
 (quoting Mayo Collaborative Servs. v. Prometheus Labs.,
 Inc., 566 U.S. 66, 70 (2012)). The Supreme Court has estab-
 lished a two-step framework for evaluating patent eligibil-
 ity under § 101. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,
 217 (2014); Mayo, 566 U.S. at 70–73. At step one, we deter-
 mine whether a patent claim is directed to an unpatentable
 law of nature, natural phenomena, or abstract idea. Alice,
 573 U.S. at 217. If so, we proceed to step two and determine
 whether the claim nonetheless includes an “inventive con-
 cept” sufficient to “‘transform the nature of the claim’ into
 a patent-eligible application.” Id. (quoting Mayo, 566 U.S.
 at 72, 78).
                              III
                               A
      We first address the ’789 patent, beginning with Alice
 step one. “In cases involving software innovations, [the
 step-one] inquiry often turns on whether the claims focus
 on specific asserted improvements in computer capabilities
 or instead on a process or system that qualifies [as] an ab-
 stract idea for which computers are invoked merely as a
Case: 21-2350      Document: 46    Page: 7    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                 7



 tool.” TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1293 (Fed.
 Cir. 2020) (citation omitted). Furthermore, “improving a
 user’s experience while using a computer application is not,
 without more, sufficient to render the claims” patent-eligi-
 ble at step one. Customedia Techs., LLC v. Dish Network
 Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020).
      The district court concluded that “the ’789 Patent is di-
 rected to the abstract idea of responding to a user’s selec-
 tion of a portion of a displayed map by simultaneously
 updating the map and a co-displayed list of items on the
 map.” Decision, 549 F. Supp. 3d at 1266–67. It reasoned
 that claim 8’s method “could be performed by hand, using
 a printed map and related list of items on the map, a trans-
 parent overlay, a wet-erase marker, a blank sheet of
 opaque paper, and a knife or scissors.” Id. at 1267. The dis-
 trict court explained that one could put the transparent
 overlay on the map, draw on it with the marker, and then
 block off the “unselected area” of the map and correspond-
 ing list items with the opaque paper. Id. To choose a differ-
 ent “selection area,” the user would erase the previous
 marking, remove the paper, and start over. The district
 court noted that “alterations to hardcopy materials were
 made or auditioned in this manner” long before the inven-
 tion of the computer, and thus concluded that “[t]he ’789
 patent merely contemplates automation using a com-
 puter.” Id.
     We agree that the claims here fail to “recite any assert-
 edly inventive technology for improving computers as
 tools,” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335,
 1344 (Fed. Cir. 2018), and are instead directed to “an ab-
 stract idea for which computers are invoked merely as a
 tool,” TecSec, 978 F.3d at 1293. The claims are directed to
 limiting and coordinating the display of information based
 on a user selection. IBM argues that the ’789 patent is di-
 rected to patent-eligible “specific asserted improvement[s]
 in computer capabilities,” specifically, “an improved
 [graphical user interface] for displaying, filtering, and
Case: 21-2350     Document: 46     Page: 8      Filed: 10/17/2022




 8                                   IBM   v. ZILLOW GROUP, INC.



 interacting with geospatial data on a map and list display.”
 Appellant’s Br. at 39–40 (first alteration in original) (quot-
 ing CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358, 1367
 (Fed. Cir. 2020)). In particular, IBM asserts that the patent
 improves “the ability of users to identify and analyze rele-
 vant data in otherwise large data sets.” Id. at 40. 1
     Identifying, analyzing, and presenting certain data to
 a user is not an improvement specific to computing.
 “Merely requiring the selection and manipulation of infor-
 mation—to provide a ‘humanly comprehensible’ amount of
 information useful for users . . . —by itself does not trans-
 form the otherwise-abstract processes of information col-
 lection and analysis.” Elec. Power Grp., LLC v. Alstom S.A.,
 830 F.3d 1350, 1355 (Fed. Cir. 2016). We have repeatedly
 held claims “directed to collection of information, compre-
 hending the meaning of that collected information, and in-
 dication of the results, all on a generic computer network
 operating in its normal, expected manner” to be abstract.
 In re Killian, 45 F.4th 1373, 1380 (Fed. Cir. 2022); see also
 Intell. Ventures I LLC v. Cap. One Fin. Corp., 850 F.3d
 1332, 1340 (Fed. Cir. 2017) (describing cases). The claims
 here recite similarly abstract steps: presenting a map, hav-
 ing a user select a portion of that map, and then synchro-
 nizing the map and its corresponding list to display a more
 limited data set to the user. Using a computer to



     1   IBM also argues that the district court erred in in-
 terpreting IBM’s proposed construction for the claim term
 “synchronizing.” Appellant’s Br. 34–35. IBM suggests that
 “synchronizing” should have been construed such that any
 concurrent updating of the map and the list must be done
 automatically, “without human involvement”—i.e., requir-
 ing the use of a computer. Because we conclude that the
 patent is ineligible under § 101 even if it does require the
 use of a computer, we do not reach that argument on ap-
 peal.
Case: 21-2350      Document: 46    Page: 9    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                 9



 “concurrently update” the map and the list may speed up
 the process, but “mere automation of manual processes us-
 ing generic computers does not constitute a patentable im-
 provement in computer technology.” Credit Acceptance
 Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir.
 2017).
      Furthermore, “a claim that merely describes an ‘effect
 or result dissociated from any method by which [it] is ac-
 complished’” is usually “not directed to patent-eligible sub-
 ject matter.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229,
 1244 (Fed. Cir. 2016) (alteration in original) (quoting Inter-
 net Pats. Corp. v. Active Network, Inc., 790 F.3d 1343, 1348
 (Fed. Cir. 2015)). We agree with the district court that the
 ’789 patent “is result-oriented, describing required func-
 tions (presenting, receiving, selecting, synchronizing),
 without explaining how to accomplish any of the tasks.” De-
 cision, 549 F. Supp. 3d at 1267. It is written in “result-
 based functional language” that “does not sufficiently de-
 scribe how to achieve these results in a non-abstract way.”
 Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
 874 F.3d 1329, 1337 (Fed. Cir. 2017). The claims and spec-
 ification do not disclose a technical improvement or other-
 wise suggest that one was achieved. We conclude that the
 ’789 patent is directed to an ineligible abstract idea.
                               B
      Because the ’789 patent is directed to an abstract idea,
 we now turn to Alice step two. “In applying step two of the
 Alice analysis, we ‘determine whether the claims do signif-
 icantly more than simply describe [the] abstract method’
 and thus transform the abstract idea into patentable sub-
 ject matter.” Intell. Ventures I, 850 F.3d at 1341 (alteration
 in original) (quoting Ultramercial, Inc. v. Hulu, LLC, 772
 F.3d 709, 715 (Fed. Cir. 2014)). We evaluate whether the
 claims disclose “additional features . . . that constitute an
 inventive concept” and that are “more than well-
Case: 21-2350    Document: 46      Page: 10      Filed: 10/17/2022




 10                                   IBM   v. ZILLOW GROUP, INC.



 understood, routine, conventional activity.” Id. (internal
 quotations omitted).
     The district court concluded that the ’789 patent’s in-
 ventive concepts were “just restatements of the abstract
 goals of the invention; they do not teach how the input is
 received or the map and list displays are synchronized” and
 that the patent “requires nothing more than generic com-
 puter technology.” Decision, 549 F. Supp. 3d at 1268. On
 appeal, IBM argues that the district court erred because,
 under our decision in Aatrix, “if there are allegations that
 the features of a patent are inventive, the District Court
 must accept that on a Rule 12 motion and cannot weigh the
 evidence or make credibility determinations.” Appellant’s
 Br. 48–49 (citing Aatrix Software Inc., v. Green Shades
 Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018)). It also
 argues that the synchronized displays and the “user deter-
 mined shape” limitations, among others, provide inventive
 concepts sufficient to pass muster under step two. Appel-
 lant’s Br. 48.
     But the district court need not accept a patent owner’s
 conclusory allegations of inventiveness. We have said that
 “we do not read Aatrix to say that any allegation about in-
 ventiveness, wholly divorced from the claims or the speci-
 fication, defeats a motion to dismiss.” Cellspin, 927 F.3d at
 1317; see also Simio, LLC v. FlexSim Software Prods., Inc.,
 983 F.3d 1353, 1365 (Fed Cir. 2020) (“We disregard conclu-
 sory statements when evaluating a complaint under Rule
 12(b)(6).”). Only “plausible and specific factual allegations
 that aspects of the claims are inventive are sufficient.” Cell-
 spin, 927 F.3d at 1317. For example, in Cellspin, the pa-
 tentee “identif[ied] several ways in which its application of
 capturing, transferring, and publishing data was uncon-
 ventional.” Id. at 1316. It explained how its invention was
 implemented using an unconventional hardware and soft-
 ware structure with novel data transmittance that im-
 proved upon the prior art. Id. at 1316–17. This inventive
 “two-step, two-device structure [was] discussed throughout
Case: 21-2350      Document: 46    Page: 11    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                11



 the shared specification.” Id. at 1316. Those allegations of
 inventiveness were enough to overcome a motion to dis-
 miss.
     IBM has not made plausible and specific allegations
 that any aspect of the claims is inventive. The cited “syn-
 chronizing” and “user determined shape” limitations use
 functional language, at a high level of generality and di-
 vorced from any computer technology, to recite the claimed
 functions. The limitations simply describe the abstract
 method without providing more. Even if they did require
 the use of a computer, claims to “an abstract idea imple-
 mented on generic computer components, without provid-
 ing a specific technical solution beyond simply using
 generic computer concepts in a conventional way” do not
 suffice at step two. BASCOM Glob. Internet Servs., Inc. v.
 AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016).
 We have previously rejected a similar “synchronization”
 limitation as insignificant post-solution activity when the
 claims did not provide any instructions on how to perform
 the synchronization outside “the addition of conventional
 computer components.” Apple, 842 F.3d at 1241–42. The
 same holds true here. And IBM’s “user determined shape”
 limitation adds nothing more because, as IBM acknowl-
 edged, relying on a “user determined shape” to make selec-
 tions was already known in the prior art. See J.A. 2240
 (“Main Idea for Disclosure” from USPTO file history of the
 ’789 patent acknowledging “[q]uite a bit of art around se-
 lecting a polygon on a map”).
     “[T]aken individually or in combination, the recited
 limitations neither improve the functions of the computer
 itself, nor provide specific programming, tailored software,
 or meaningful guidance for implementing the abstract con-
 cept.” Intell. Ventures I, 850 F.3d at 1342 (citing Alice, 573
 U.S. at 224). None of the claims recite an inventive concept
 sufficient to transform the claimed abstract idea into a pa-
 tent-eligible application of the abstract idea. We affirm the
Case: 21-2350    Document: 46      Page: 12     Filed: 10/17/2022




 12                                  IBM   v. ZILLOW GROUP, INC.



 district court’s decision holding that the ’789 patent
 claimed ineligible subject matter under § 101.
                              IV
                               A
     We next turn to the ’389 patent, beginning with Alice
 step one.
      The district court concluded that the ’389 patent “is di-
 rected to the abstract ideas of categorizing and displaying
 information, as well as altering the manner of display upon
 user demand.” Decision, 549 F. Supp. 3d at 1263. It ex-
 plained that humans have long used nonspatial character-
 istics like shapes, colors, line patterns, and other visual
 markers to distinguish between visually represented
 items. For example, solid or dashed lines of assorted colors
 have been used on maps to show boundaries and roads.
 These were generated by hand before computers, “and the
 methods disclosed in Claims 1 and 2 could be similarly per-
 formed using colored pencils and translucent paper; each
 sheet of paper would display a ‘layer’ within the meaning
 of the ’389 Patent, and the sheets could be arranged, rear-
 ranged, and perhaps redrawn as desired to highlight par-
 ticular objects or groups of objects.” Id.
     IBM argues that the district court erred by oversimpli-
 fying the patent and “drawing inaccurate analogies to man-
 ual methods.” Appellant’s Br. 55. It contends that the
 patent “disclose[s] improvements to the field of [graphical
 user interfaces] for managing networked objects using lay-
 ered and nonspatial characteristics.” Id.
     We agree with the district court that the ’389 patent is
 directed to the abstract idea of organizing and displaying
 visual information. We have held that “the collection, or-
 ganization, and display of two sets of information on a ge-
 neric display device is abstract absent a ‘specific
 improvement to the way computers [or other technologies]
 operate.’” Interval Licensing, 896 F.3d at 1345 (alteration
Case: 21-2350      Document: 46    Page: 13    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                13



 in original) (quoting Enfish LLC v. Microsoft Corp., 822
 F.3d 1327, 1336 (Fed. Cir. 2016)). The representative
 claims here merely organize and arrange sets of visual in-
 formation into layers and then present said layers on a ge-
 neric display device. While the claimed methods may speed
 up that organizational process by using a computer, they
 do not recite an improvement in any computing technology.
 Like the graphical user interface we found abstract in
 Trading Technologies International, Inc. v. IBG LLC, the
 ’389 patent’s claims “do not improve the functioning of the
 computer, make it operate more efficiently, or solve any
 technological problem. Instead, they recite a purportedly
 new arrangement of generic information that assists [us-
 ers] in processing information more quickly.” 921 F.3d
 1084, 1093 (Fed. Cir. 2019).
     Furthermore, like the ’789 patent, the ’389 patent “de-
 scribe[s] various operations (selecting, identifying, match-
 ing, re-matching, applying, determining, displaying,
 receiving, and rearranging), without explaining how to ac-
 complish any of the tasks.” Decision, 549 F. Supp. 3d. at
 1263. It “does not sufficiently describe how to achieve these
 results in a non-abstract way.” Two-Way Media, 874 F.3d
 at 1337. Such functional claim language, without more, is
 insufficient for patentability under our law. See Intell. Ven-
 tures I, 850 F.3d. at 1342 (“[T]he claim language here pro-
 vides only a result-oriented solution, with insufficient
 detail for how a computer accomplishes it. Our law de-
 mands more.”).
      IBM argues that its claimed invention is like one we
 held patentable in Core Wireless Licensing S.A.R.L. v. LG
 Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), because it
 is “directed to particular or specific implementations of pre-
 senting information in electronic devices.” Appellant’s
 Br. 58 (citing Core Wireless, 880 F.3d at 1362–63). Core
 Wireless involved a patent directed to “improved display in-
 terfaces” of electronic devices that “allow a user to more
 quickly access desired data stored in, and functions of
Case: 21-2350    Document: 46      Page: 14     Filed: 10/17/2022




 14                                  IBM   v. ZILLOW GROUP, INC.



 applications included in, the electronic devices,” particu-
 larly those with small screens like mobile telephones. Core
 Wireless, 880 F.3d at 1359. We held that the asserted
 claims were directed to “an improved user interface for
 computing devices” that was patentable because it ad-
 dressed problems specific to navigating applications on
 small screens, as repeatedly emphasized by the patent’s
 specification. Id. at 1362–63. We concluded that the speci-
 fication’s “language clearly indicates that the claims are di-
 rected to an improvement in the functioning of computers,
 particularly those with small screens.” Id. at 1363.
      Here, representative claim 1 of the ’389 patent is much
 broader than the asserted claims in Core Wireless. It is not
 limited to computer screens or any device at all. The
 method it recites (selecting, organizing, and displaying vis-
 ual information based on non-spatial attributes) has long
 been done by cartographers creating paper maps. See J.A.
 2230 (a 1943 U.S. government cartography guide noting
 that “[v]ariations of color and the use of layer coloring and
 shading are now playing an important part for represent-
 ing different features on the map”). The specification does
 not discuss improvements to specific types of device
 screens, only generic displays and computer systems.
 Claims 8 and 12, which disclose an “information handling
 system” and a “computer program product,” ’389 patent at
 10:4–36, 11:1–24, simply take the abstract method recited
 in claim 1 and add generic and conventional computer com-
 ponents for performing it—“the ‘apply it on a computer’ di-
 rective that Alice teaches is insufficient to convert abstract
 ideas into patentable subject matter,” Decision, 549 F.
 Supp. 3d at 1263.
     The problem the ’389 patent purportedly solves—i.e.,
 that the display of “any system that has large numbers of
 objects in many categories with relationships is difficult to
 understand,” ’389 patent at 2:22–24—is not specific to a
 computing environment. One could encounter this same oc-
 clusion problem when looking at a particularly cluttered
Case: 21-2350      Document: 46    Page: 15    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                15



 paper map. And the patent’s solution—to visually present
 information in a way that “aid[s] the user in distinguishing
 between the various displayed layers,” id. at 2:25–28—
 could be accomplished using colored pencils and translu-
 cent paper, as the district court noted, Decision, 549 F.
 Supp. 3d. at 1263. While moving objects between layers or
 rearranging layers may take longer using the manual
 method, a patent that “automate[s] ‘pen and paper meth-
 odologies’ to conserve human resources and minimize er-
 rors” is a “quintessential ‘do it on a computer’ patent”
 directed to an abstract idea. Univ. of Fla. Rsch. Found., Inc.
 v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019). So,
 unlike the claims in Core Wireless, the ’389 patent does not
 improve any computer function or recite claim limitations
 specific to a computing environment; it addresses the space
 limitations of any finite two-dimensional display. The pa-
 tent’s solution of organizing and displaying information in
 layers is an abstract idea. We thus conclude that the ’389
 patent is directed to an ineligible abstract idea and proceed
 to Alice step two.
                               B
     At Alice step two, the ’389 patent fares no better. The
 district court concluded that the patent contained no in-
 ventive concept because it was not directed to a computer-
 specific problem and merely used well-understood, routine,
 or conventional technology (a general-purpose computer) to
 more quickly solve the problem of layering and displaying
 visual data. Decision, 549 F. Supp. 3d. at 1263–64. We
 agree.
     IBM argues that the patent’s inventiveness comes from
 “the improvements of the way a computer displays infor-
 mation (not necessarily the type of information) to a user,”
 specifically in using “nonspatial display attributes” (i.e.,
 color, lines, etc.), “emphasized layers,” “relayering,” and
 “rematching” elements. Appellant’s Br. 60. It argues that
 “distinguishing data in a nonspatial manner was not
Case: 21-2350     Document: 46      Page: 16     Filed: 10/17/2022




 16                                   IBM   v. ZILLOW GROUP, INC.



 ‘purely conventional,’” id. at 61, nor was emphasizing and
 relayering data to bring forth the most salient information,
 id. at 63.
     As discussed above, the patent’s purely functional
 steps—of organizing information based on color, lines, or
 other patterns, and then layering and relayering said in-
 formation—could be done using paper and ink and have
 long been done by cartographers. And claims 8 and 12 add
 generic computer components and “merely restate their in-
 dividual functions”—i.e., selecting, identifying, matching,
 re-matching, applying, determining, displaying, receiving,
 and rearranging—without describing how any of those
 functions are performed. Intell. Ventures I, 850 F.3d at
 1341. “[M]erely describe[ing] the functions of the abstract
 idea itself, without particularity[,] . . . is simply not enough
 under step two.” Id.
     IBM asserts that, in the computer context, “dynami-
 cally altering visual characteristics to improve salience and
 reduce the effect of a cluttered screen” is inventive. Appel-
 lant’s Br. 63. First, it argues that “relayering allows ‘users
 to dynamically manipulate the visualization to better their
 ability to scrutinize and review the data’ and emphasizes
 objects of interest in a small, cluttered display.” Id. at 64
 (quoting IBM’s expert’s declaration). Second, it argues that
 rematching objects to specific layers “increases the effi-
 ciency of visually analyzing data because objects can be it-
 eratively added to a ‘hot list’ for ‘special scrutiny’ without
 starting the method over.” Id. at 65. But that dynamic re-
 layering or rematching could also be performed by hand,
 though more slowly—one would have to shuffle paper lay-
 ers or erase and redraw objects on new layers, but it could
 be done. Any of the patent’s improved efficiency comes not
 from an improvement in the computer but from applying
 the claimed abstract idea to a computer display. “If a
 claim’s only ‘inventive concept’ is the application of an ab-
 stract idea using conventional and well-understood tech-
 niques, the claim has not been transformed into a patent-
Case: 21-2350      Document: 46    Page: 17    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                17



 eligible application of an abstract idea.” BSG Tech LLC v.
 Buyseasons, Inc., 899 F.3d 1281, 1290–91 (Fed. Cir. 2018).
      We see no inventive concept that transforms the ab-
 stract idea of organizing and displaying visual information
 into a patent-eligible application of that abstract idea. We
 affirm the district court’s conclusion that the ’389 patent is
 invalid under § 101.
                               V
     We have considered IBM’s remaining arguments but
 find them unpersuasive. The district court correctly con-
 cluded that the ’789 and ’389 patents are directed to ineli-
 gible subject matter. We affirm.
                          AFFIRMED
Case: 21-2350    Document: 46      Page: 18    Filed: 10/17/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

       INTERNATIONAL BUSINESS MACHINES
                CORPORATION,
                Plaintiff-Appellant

                              v.

         ZILLOW GROUP, INC., ZILLOW, INC.,
                Defendants-Appellees
               ______________________

                         2021-2350
                   ______________________

    Appeal from the United States District Court for the
 Western District of Washington in No. 2:20-cv-00851-TSZ,
 Senior Judge Thomas S. Zilly.
                  ______________________

 STOLL, Circuit Judge, dissenting-in-part.
      I respectfully dissent-in-part. I agree with the majority
 that the district court properly entered judgment under
 Federal Rule of Civil Procedure 12(c) holding the ’789 pa-
 tent claims and several of the ’389 patent claims ineligible
 under 35 U.S.C. § 101. I would, however, reverse the dis-
 trict court’s judgment of patent ineligibility for claims 9
 and 13 of the ’389 patent. The complaint and IBM’s expert
 declaration attached to the complaint contain numerous
 plausible factual allegations that, when accepted as true,
 together with all reasonable inferences, state a plausible
 basis for eligibility. The district court erred by ignoring
Case: 21-2350    Document: 46      Page: 19      Filed: 10/17/2022




 2                                    IBM   v. ZILLOW GROUP, INC.



 these plausible factual allegations and the majority’s affir-
 mance repeats this error. Dismissal was improper.
      Dependent claims 9 and 13 are directed to the same
 subject matter. In particular, both claims recite the same
 alleged technical improvement to the graphical user inter-
 face recited in the independent claims: a layered data dis-
 play tool that allows a user to re-layer and re-match the
 objects in a given layer to emphasize or de-emphasize dif-
 ferent objects displayed to the user. Claim 9, shown with
 its dependency from claim 8, recites:
     8. An information handling system comprising:
     one or more processors;
     a memory accessible by the processors;
     a nonvolatile storage area accessible by the proces-
     sors;
     a display screen accessible by the processors; and
     a layered data display tool to display layered data
     on the display screen, the layered data display tool
     including:
         logic for selecting one or more objects to be
         displayed in a plurality of layers;
         identification logic to identify a plurality of
         non-spatially distinguishable
         display attributes, wherein one or more of
         the non-spatially distinguishable display
         attributes corresponds to each of the lay-
         ers;
         matching logic for matching each of the ob-
         jects to one of the layers;
         applicator logic to apply the non-spatially
         distinguishable      display     attributes
Case: 21-2350      Document: 46     Page: 20    Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                 3



           corresponding to the layer for each of the
           matched objects;
           determination logic for determining a layer
           order for the plurality of layers, wherein
           the layer order determines a display em-
           phasis corresponding to the objects from
           the plurality of objects in the corresponding
           layers; and
           display control logic to display the objects
           with the applied non-spatially distinguish-
           able display attributes, wherein the objects
           in a first layer from the plurality of layers
           are visually distinguished from the objects
           in the other plurality of layers based upon
           the non-spatially distinguishable display
           attributes of the first layer.
       9. The information handling system as described
       in claim 8 further comprising:
           a rearranging request received from a user;
           rearranging logic to rearrange the dis-
           played layers, the rearranging logic includ-
           ing:
           re-matching logic to re-match one or more
           objects to a different layer from the plural-
           ity of layers;
           application logic to apply the non-spatially
           distinguishable display attributes corre-
           sponding to the different layer to the one or
           more re-matched objects; and
           display logic to display the one or more re-
           matched objects.
 ’389 patent col. 10 ll. 4–49 (emphasis added to key limita-
 tions).
Case: 21-2350    Document: 46      Page: 21     Filed: 10/17/2022




 4                                   IBM   v. ZILLOW GROUP, INC.



     Our precedent in Aatrix Software, Inc. v. Green Shades
 Software, Inc., requires that we accept the plausible factual
 allegations in IBM’s second amended complaint and the ex-
 pert declaration attached to that complaint as true, and
 that we draw all reasonable inferences in IBM’s favor.
 882 F.3d 1121, 1126–28 (Fed. Cir. 2018); see also, e.g., Nat.
 Alts. Int’l, Inc. v. Creative Compounds, LLC, 918 F.3d 1338,
 1349 (Fed. Cir. 2019); Cooperative Ent., Inc. v. Kollective
 Tech., Inc., No. 21-2167, slip op. at 5 (Fed. Cir. Sept. 28,
 2022) (“[P]atent eligibility may be resolved at the Rule 12
 stage only if there are no plausible factual disputes after
 drawing all reasonable inferences from the intrinsic and
 Rule 12 record in favor of the non-movant.” (collecting
 cases)). Here, there are numerous factual impediments to
 resolving the eligibility question for claims 9 and 13 at this
 stage.
      First, IBM’s second amended complaint describes the
 development of the claimed invention, including problems
 with prior art approaches to displaying objects on a com-
 puter’s two-dimensional display. For example, the com-
 plaint alleges that, as data systems became larger and
 more complex, prior art methods for displaying objects to a
 user on a two-dimensional computer screen “resulted in an
 overly cluttered display with various objects overlapping
 each other. This made it difficult, if not impossible, to de-
 termine the relevant details of and relationships between
 the information that a user was attempting to view.”
 J.A. 112–13 (Compl. ¶ 86). Indeed, the ’389 patent itself
 acknowledges that it was “difficult to conceptually under-
 stand” systems with “large numbers of objects” using the
 tools available at the time of the invention. ’389 patent
 col. 2 ll. 22–24.
     Likewise, the expert declaration attached to the com-
 plaint explains that prior art methods for displaying large
 amounts of “densely packed” data on a computer screen
 rendered the displayed data “incomprehensible.” J.A. 198
 (Cockburn Decl. ¶ 19); see generally J.A. 201–11 (Cockburn
Case: 21-2350      Document: 46    Page: 22     Filed: 10/17/2022




 IBM   v. ZILLOW GROUP, INC.                                  5



 Decl. ¶¶ 26–51). IBM’s technical expert further explains
 how the use of layers in the claimed invention solved “the
 important problem of occlusion” resulting from the densely
 packed data. J.A. 219 ¶ 78. The expert also provides spe-
 cific factual details related to how the claim limitations of
 re-layering and rematching “allows users to dynamically
 manipulate the visualization” of data on the computer dis-
 play “to better support their ability to scrutinize and review
 the data.” J.A. 221 ¶ 83.
     Taking the above factual allegations in the complaint
 and attached expert declaration as true, together with all
 reasonable inferences, establishes that the claimed re-lay-
 ering and re-matching system recited in claims 9 and 13 is
 directed to a technical improvement in how a user interacts
 with a computer via the graphical user interface, not an
 abstract idea. And we have held inventions directed to im-
 provements to a graphical user interface patent eligible.
 See, e.g., Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
 880 F.3d 1356, 1362–63 (Fed. Cir. 2018); Data Engine
 Techs. LLC v. Google LLC, 906 F.3d 999, 1007–11
 (Fed. Cir. 2018).
      The majority asserts that “[t]he problem the ’389 pa-
 tent purportedly solves . . . is not specific to a computing
 environment” and that claim 1, broadly drafted, likewise is
 not “limited to computer screens or any device at all.” Maj.
 Op. at 14. From there, the majority concludes that all of
 the ’389 patent claims are directed to an abstract idea. Id.
 at 14–15. In my view, the majority views claims 9 and 13
 at too high a level of abstraction. While I agree that claim
 1 and its dependent claims are broadly drafted, claims 9
 and 13 are not so broad; instead, they are directed to a spe-
 cific improvement in a computer’s graphical user interface,
 much like the claims we held eligible in Core Wireless. The
 majority also analogizes the claimed invention to tech-
 niques allegedly used by cartographers when making “clut-
 tered paper map[s].” Id. But unlike paper maps, computer
 displays are limited in size and can be interacted with by a
Case: 21-2350    Document: 46      Page: 23      Filed: 10/17/2022




 6                                    IBM   v. ZILLOW GROUP, INC.



 user to repeatedly and variously alter the display using the
 specific reordering technique recited in claims 9 and 13.
 When taking the assertions in the complaint and attached
 expert declaration as true, a plausible conclusion can be
 made that claims 9 and 13 are not simply directed to a sys-
 tem that automates a “pen and paper” method; rather, they
 recite a specific technique to solve a specific technical prob-
 lem that existed in graphical user interfaces at the time of
 the invention.
      In sum, the district court did not accept the complaint’s
 well-pled facts relevant to the eligibility inquiry as true.
 Instead, it wholesale ignored these factual allegations in
 holding claims 9 and 13 of the ’389 patent ineligible. This
 is legal error under our precedent, and we should reverse.
     For these reasons, I respectfully dissent-in-part.